200 F.2d 959
CONDENSER SERVICE & ENGINEERING CO., Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10689.
United States Court of Appeals Third Circuit.
Argued December 15, 1952.
Decided January 8, 1953.

On Petition for review of the decision of the Tax Court of the United States.
Edward J. O'Mara, Jersey City, N. J. (Samuel J. Warms and Murray M. Weinstein, New York City, on the brief), for petitioner.
Carolyn R. Just, Washington, D. C. (Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack and Robert N. Anderson, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
We have carefully considered the oral arguments, the record and the briefs in this case. We have concluded that the petitioner has not succeeded in bringing itself within the ruling of Levitt & Sons v. Nunan, 2 Cir., 142 F.2d 795, for the evidence offered by the petitioner does not meet the requirements set out in that decision. Had we the case before us de novo we would reach the same conclusions by the same reasoning as did the Tax Court of the United States. A fortiori we cannot say that the findings of the Tax Court are clearly erroneous within the purview of United States v. U. S. Gypsum Company, 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746.


2
Accordingly the decision of the Tax Court will be affirmed.